Citation Nr: 0424637	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  99-03 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).  

In October 1996, the veteran requested that his claims file 
be transferred to the RO in Atlanta, Georgia, and his appeal 
has continued from that office.

Procedural history

The veteran had active service from April 1953 to April 1955. 

In a September 1965 rating decision, the veteran was granted 
service connection for scar residuals of an appendectomy and 
was assigned a noncompensable disability rating.  In that 
decision, service connection was denied for a 
gastrointestinal disorder.  The veteran did not appeal that 
decision.  

In an October 1993 rating decision, the RO denied the 
veteran's claim for a compensable evaluation for an 
appendectomy scar.  In reaching that decision, the RO found 
no relationship between the appendectomy and any current 
gastrointestinal complaints.  The veteran disagreed with that 
decision; although he did not timely perfect an appeal.  The 
veteran was afforded a hearing in February 1995 in 
conjunction with that claim, at which the veteran appeared to 
raise a claim for a gastrointestinal disorder, as secondary 
to his appendectomy residuals.  While not made clear from the 
record, it appears that the RO reopened the claim and denied 
it as not well grounded in September 1995.  The veteran 
disagreed with the September 1995 decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in March 
1999.  

In March 2000, the veteran was afforded a hearing before the 
undersigned Board member.  The transcript of the hearing is 
associated with the veteran's claim folder.

In December 2000, the Board reopened the veteran's claim and 
remanded it for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denial.  


FINDING OF FACT

Competent medical evidence does not reveal that any claimed 
gastrointestinal disorder other than a service-connected 
appendectomy scar is causally related to an injury or disease 
incurred in military service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a gastrointestinal disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  As noted above, 
the veteran's claim was previously reopened by the Board in 
December 2000.  Therefore, the new and material evidence 
requirement has been met and is no longer at issue in this 
appeal.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) (previously the Court of Veterans' 
Appeals) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the March 2004 SSOC the RO denied 
service connection for a gastrointestinal disorder based on 
the substantive merits of the claim.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
Board's December 2000 remand, by the September 1995 RO rating 
decision, by the January 1999 statement of the case (SOC), 
and by the March 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, a letter was sent to the veteran in May 
2001, which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained what the evidence 
must show to establish service connection.  It also explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter identified specific 
evidence already requested by the RO.  Finally, the letter 
invited the veteran to submit any additional evidence he had.  

Moreover, in October 2003, the RO sent the veteran a letter 
specifically identifying evidence that had been requested on 
his behalf, but which had not yet been obtained despite 
efforts by the RO.  The letter notified the veteran that this 
evidence was needed and requested that he contact the 
treatment providers himself.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the May 2001 letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
September 1995, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  Subsequent 
to furnishing the veteran with the VCAA letter in May 2001, 
the RO readjudicated his claim in an March 2004 SSOC.  Thus, 
any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, VA clinical records and records from the Social 
Security Administration (SSA).  The RO received confirmation 
that the veteran's SSA disability determination had been 
destroyed and could not be sent.  The veteran submitted 
statements from family members and articles pertinent to his 
claim.  In response to the Board's December 2000 remand, the 
veteran underwent a VA examination in February 2004, the 
results of which are reported below.  The veteran was also 
asked to identify any pertinent treatment records not already 
submitted.  He identified treatment from a Dr. L; however, he 
indicated that he was now deceased and his records were not 
available.  The RO requested records from Dr. J.M., who 
replied in October 2002 that he no longer had records for the 
veteran.  The RO also requested records from Dr. A.C.M and 
Dr. W.N. and Dr. H.L.  The RO obtained records from those 
physicians and from the Mt. Kisco Medical Group.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  Indeed, in October 
2002, the veteran submitted a VA Form 21-4138 stating that he 
had supplied VA with all the medical evidence he had to 
support his claim.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA hearing in his VA Form 
9 and presented personal testimony before the undersigned in 
December 2000.  The veteran was also afforded a personal 
hearing at the RO, in February 1995, the transcript of which 
is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Presumptive provisions

Where a veteran served continuously for 90 days or more 
during a period of war and ulcers, peptic (gastric or 
duodenal) become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  A proper diagnosis of 
gastric or duodenal ulcer (peptic ulcer) is to be considered 
established if it represents a medically sound interpretation 
of sufficient clinical findings warranting such diagnosis and 
provides an adequate basis for a differential diagnosis from 
other conditions with like symptomatology; in short, where 
the preponderance of evidence indicates gastric or duodenal 
ulcer (peptic ulcer).  Whenever possible, of course, 
laboratory findings should be used in corroboration of the 
clinical data.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Analysis 

As a preliminary matter, the Board notes that, although the 
veteran first expressed his claim as one for secondary 
service connection, and that claim was initially adjudicated 
by the RO as a secondary service connection claim, the Board 
has reviewed the veteran's contentions and finds that he is 
in fact contending that his current gastrointestinal 
disabilities resulted from an injury in service, i.e., his 
appendectomy surgery.  He is not contending that any current 
disability is proximately due to or the result of his service 
connected appendectomy scar.  Therefore, the Board believes 
that this matter is properly treated solely as a claim of 
entitlement to service connection on a direct basis, and that 
such a claim encompasses all of the veteran's contentions.  
The Board also notes that the RO in fact adjudicated the 
claim on a direct basis in the March 2004 SSOC, and did not 
adjudicate a secondary service connection claim.  
Accordingly, there is no prejudice to the veteran in the 
Board addressing the claim on this basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a gastrointestinal disorder other than the 
service connected appendectomy scar was not incurred as a 
result of the veteran's military service.

With respect to a current disability, the Board notes that 
the veteran has a current diagnosis of gastroesophageal 
reflux disease with hiatal hernia, as shown by a March 1986 
upper GI series, and most recently by the February 2004 VA 
examiner.  In addition, a March 2000 letter from the 
veteran's private physician, Dr. A.C.M. shows that the 
veteran also has diverticular disease.  

The Board also notes that, at his March 2000 hearing, the 
veteran asserted that his inguinal hernia was the result of 
the in-service appendectomy surgery.  In a May 2004 
statement, the veteran suggested the possibility that his 
inguinal hernia may actually have been caused by an incision 
in the rectus muscle while resecting adhesions noted in the 
operative report.  Accordingly, to the extent of these 
disabilities, the first Hickson element is conceded.  

The Board notes that there is no evidence of awards or 
decorations indicative of combat.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  It appears from the veteran's service 
personnel records and from his statements that he was 
stationed in Germany during his tour of duty.  He does not in 
fact contend that he engaged in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) are 
not for application.

With respect to an in-service injury or disease, the Board 
notes that, according to the service medical records, in 
January 1954, the veteran complained of abdominal pain with a 
preliminary diagnosis of gastroenteritis.  However, the 
records reveal that days later the veteran was hospitalized 
with appendicitis, acute, "n.e.c." ruptured, and acute 
appendicitis with a pelvic abscess and perforation into the 
rectum.  He underwent a prolonged course of antibiotics to 
treat peritonitis, and then underwent an exploratory 
laparotomy and an appendectomy, during which the previously 
ruptured appendix was removed from a dense mass of adhesions.  
When examined for discharge in April 1955, an appendectomy 
scar was noted, but neither a gastrointestinal abnormality 
nor an inguinal hernia was described.  The examination report 
shows normal findings for the abdomen and viscera.

Thus, it appears that, while the veteran suffered acute 
appendicitis in service, and a peritonitis infection, at 
separation, the veteran had no disability of the 
gastrointestinal system other than a well healed appendectomy 
scar.  The second Hickson element is therefore met only to 
the limited extent of the episodes of appendicitis, 
peritonitis, and the reported surgical procedure.  No chronic 
gastrointestinal disability was diagnosed in service, and 
none of the disabilities currently diagnosed, with the 
exception of the appendectomy scar, were even noted in 
service.  Therefore, to establish service connection, the 
evidence must show a relationship between an injury or 
disease noted in service and one of the current disabilities.

The veteran makes a general argument in his May 2004 VA Form 
21-4138 that he complained of gastrointestinal symptoms 
during his hospitalization in 1954 and at the time of a post 
service examination in 1965, and that this supports his claim 
that he had a gastrointestinal disorder other than 
appendicitis during service.  The Board notes initially that 
neither it nor the veteran are competent to distinguish 
abdominal and digestive symptoms from the expected results of 
acute appendicitis and the resulting surgical procedure.  The 
Board finds it significant and probative that no chronic 
disability other than scarring is shown by the competent 
medical evidence to have resulted from the 1954 episode of 
acute appendicitis and surgery.  No gastrointestinal disorder 
of any kind was found at service separation, and the 
preliminary diagnosis of gastroenteritis made during service 
was not in fact confirmed, but was later changed to acute 
appendicitis.  While the veteran clearly complained of 
abdominal and digestive symptoms during his hospital stay, 
given the nature of the disorder which brought about his 
hospitalization, the Board does not find such complaints 
surprising or suggestive of the presence of a disability that 
was not diagnosed at that time.  The complaint of symptoms 
alone is not a sufficient basis on which to establish service 
connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) [symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected].  

However, as the veteran did complain of gastrointestinal 
symptoms during his 1954 hospital stay, the Board has 
considered whether continuity of symptomatology is shown 
following service, even though no chronic disability was 
diagnosed in service and no currently diagnosed 
gastrointestinal disorder was even noted in service.  

At this point, the Board will simply note that, with respect 
to post service complaints, the record contains no diagnosis 
of a gastrointestinal disorder within a year of separation 
for purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

With respect to continuity of symptomatology, the veteran has 
stated that he sought medical treatment for gastrointestinal 
symptoms immediately after service; however, there is no 
evidence of record to support this.  A July 1965 VA 
examination report does show the veteran's complaint of 
heartburn for the past several years, attributed by the 
veteran to his appendectomy, as well as morning vomiting.  
However, the results of the July 1995 examination were 
essentially normal.  Indeed, a GI series was performed with 
the resulting impression of a normal upper GI tract.  
Findings for the digestive system as a whole were a well-
healed right rectus appendectomy scar, with no masses or 
tenderness and organs not palpable.  The diagnosis was no GI 
disease found.  The RO denied service connection in September 
1965 as there was no current disability shown.  

The veteran again claimed entitlement to service connection 
for a gastrointestinal disorder in January 1981.  However, a 
June 1981 upper GI series with small bowel follow-through 
conducted in response to the January 1981 claim was entirely 
normal.  The first evidence of a diagnosis of a 
gastrointestinal disability following service does not appear 
in the record until a March 1986 upper GI series.  At that 
time the veteran was diagnosed with a hiatal hernia and GERD.  

Private medical records, dated in January 1995, reflect that 
the veteran was hospitalized with gastrointestinal bleeding 
at that time.  The records show that this was his second such 
episode, with the first a year earlier.  The pertinent 
diagnosis was diverticulosis.  An August 1993 VA examination 
report reflects the veteran's complaints of heartburn, mild 
nausea, water retention and "brash" with recent weight 
loss, hemorrhoidal pain and constipation.  Diagnoses included 
esophagitis and possible recurrent left inguinal hernia.  

Thus, with respect to continuity of symptomatology, the first 
post-service record of complaint of gastrointestinal symptoms 
comes ten years after separation.  The first confirmed 
gastrointestinal diagnosis does not appear in the record 
until March 1986, more than 30 years after separation.  

While it appears that some of the early treatment records 
identified by the veteran could not be obtained, the Board 
finds it particularly significant that the veteran did not in 
fact report a gastrointestinal disability to VBA until he 
filed his May 1965 claim, a decade after service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board finds that the absence 
of clinical evidence combined with a 10 year delay in 
reporting his claim combine to discount the veteran's 
assertions as to continuity of symptomatology.  

In light of the 10 year delay in filing a claim, and the more 
than 30 years before a disability was diagnosed, the Board 
finds that continuity of symptomatology is simply not shown.

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  

The primary evidence with respect to medical nexus comes from 
the February 2004 VA examination report.  There, the examiner 
was specifically asked to review the evidence of record and 
state his opinion as to whether any current gastrointestinal 
disability is related to an injury or disease in service.  
The examiner noted, as did the Board, that the first 
diagnosis of GERD with hiatal hernia was established in March 
1986.  Based on the evidence available, the examiner could 
not state whether the veteran had GERD any earlier than 1986.  
However, he stated that it is unlikely that the veteran had a 
hiatal hernia at age 21 at the time of his exploratory 
laparotomy and appendectomy, or at age 22, at time of his 
discharge from the military.  He also found that the 
veteran's GERD is not likely related to service.  He based 
this in part on his observation that the veteran weighed 25 
more pounds at separation than when he enlisted, which 
appeared to contradict the veteran's assertions that he lost 
90 pounds during his hospitalization.  He also noted that the 
separation examination does not mention any upper 
gastrointestinal complaints, such as belching, regurgitation 
of food, or pyrosis.  Moreover, the examiner noted that the 
veteran's belching air during the examination and his report 
of abdominal distention and use of simethicone suggest 
significant air swallowing.  Such air swallowing was noted to 
potentially be the result of anxiety.  

The Board can identify no competent medical evidence that 
purports to relate the veteran's GERD, hiatal hernia, 
diverticular disease or his inguinal hernias to service.  The 
primary evidence in support of the veteran's claim comes from 
his own contentions and those of his family members.  

The veteran's siblings submitted letters in March 1995, 
generally stating that the veteran did not have 
gastrointestinal problems before he entered service, but that 
he did afterwards.  His sister stated that he did not have 
the same appetite after the service that he had before and 
that he came back very thin and run down.  Of course, as 
noted by the February 2004 examiner, the records show that 
the veteran was discharged 30 pounds heavier than when he was 
admitted.  Moreover, with respect to all of the lay 
statements, there is nothing to indicate that the veteran's 
family members are competent to diagnose a gastrointestinal 
disorder or to attribute such a disorder to the veteran's 
military service.  

It is now well established that although competent to report 
on symptoms, as laypersons without medical training, neither 
the veteran nor his family members are competent to relate 
his symptoms to a particular diagnosis or specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although the veteran was a medic in the Army, he has not been 
shown to possess special knowledge of the etiology of 
gastrointestinal disorders, nor does he so contend.  Thus, in 
the Board's view, his opinion is outweighed by the opinion of 
the February 2004 examiner.  

The veteran submitted several pages out of a medical treatise 
in May 2004.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The pages submitted by the veteran provide general 
information on treatment and diagnosis of appendicitis, 
hernias, intestinal obstructions, peritonitis, 
gastroenteritis, gastritis and heartburn.  This information 
does not address the veteran's specific situation.  Further, 
it does not purport to establish a link between any of the 
claimed disabilities and a disease or injury in service.  The 
Board accordingly finds that it has virtually no probative 
value with respect to the question of medical nexus. 

The veteran argued in his May 2004 VA Form 21-4138 and in 
several other documents that, in fact, his in-service 
appendectomy was more serious than is reported.  He stated in 
his December 1992 claim that a good portion of his small 
intestine was removed in addition to his appendix.  The 
veteran stated in a December 1996 letter that a nurse 
informed him of this at the time of his hospitalization in 
1954.  As indicated by the February 2004 examiner, this is 
simply not shown by the evidence of record.  The examiner 
specifically noted that there was no reference in the 
surgical record to any portion of the bowel having been 
resected.  While an October 1993 note from the Katonah 
Medical Group and an April 1981 letter from Dr. K.W. report a 
history of the veteran having partial intestinal resection 
due to appendiceal abscess, both accounts appear to be 
recitations of the veteran's statements, and as such, the 
Board accords them little weight of probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  

The Board notes that neither description gives any indication 
that it is based on a review of the veteran's records.  The 
Court has held that post-service reference by an examiner to 
injuries sustained in service, that is not accompanied by a 
review of service medical records by that examiner, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  The April 1981 account specifically states 
that the information was related by the veteran.  Moreover, 
as found by the February 2004 examiner, removal of the 
veteran's intestines is not shown in the contemporaneous 
medical evidence.  The February 2004 examiner noted that he 
reviewed the service medical records, and the Board therefore 
favors his opinion.  

In the Board's view, there is simply nothing in the medical 
or lay evidence of record that is as probative as the opinion 
of the January 2004 examiner.  His opinion was based on a 
thorough review and discussion of the veteran's service and 
post service medical history and a current examination of the 
veteran.  As the third Hickson element is not met, the Board 
therefore finds that a preponderance of the evidence is 
against a showing that any currently diagnosed 
gastrointestinal disorder resulted from a disease or injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder is denied.




ORDER

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

